Order reversed on the law, and relator remanded to the custody of the Sheriff of Onondaga County at Attica Prison for resentenee. Memorandum: As a result of habeas corpus proceedings, the County Court of Wyoming County determined on November 7, 1956 that appellant’s prior conviction in the State of Massachusetts was not a felony under section 1941 of the Penal Law and People v. Olah (300 N. Y. 96). The Wyoming County Court ordered appellant returned to the Onondaga County Court for further proceedings on his New York conviction. No appeal from this determination was taken by the People. Thereafter, on December 31, 1956 the Onondaga County Court determined that the sentence previously imposed by it was in all respects regular and ordered appellant returned to Attica State Prison to serve out the balance of the original sentence. In so doing, the sentencing court chose to ignore the jurisdiction of the Wyoming County Court to pass upon the regularity of the sentence and the holding of that court that the Massachusetts’ conviction was not a prior felony under section 1941 of the Penal Law. We deem that the law of the case is the determination of the Wyoming County Court which, under fundamental principles, must be heeded by all courts of original jurisdiction in this State. (See People ex rel. Prosser v. Martin, 306 N. Y. 710.) All concur. (Appeal from an order of Onondaga County Court directing that defendant be returned to Attica State Prison to complete his sentence.) Present—McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.